CANTY, J.
I concur in a part of the result arrived at, but not in the foregoing opinion. I do not think that the statute of frauds should be brushed aside merely because the consideration for the land purchased on a verbal contract is personal services, whether it is difficult to estimate the value of such services or-not. But I am of the opinion that the fact that the plaintiff was an infant, under the care and control of the vendor, and having no natural or legal guardian at the time, is a sufficient ground for taking the case out of the statute of frauds. Every one who assumes to act as guardian for, or manage the affairs of, an infant, is, at the election of the infant, estopped to deny that he has assumed the relation of guardian to the infant. 9 Am. & Eng. Enc. 121, and cases cited. Even where the adult has not the care or control of the infant, his dealings are scrutinized, and every presumption is against the adult, the same as if he bore to the infant the relation of guardian to ward. Johnson v. N. W. Mut. L. Ins. Co., 56 Minn. 365, 57 N. W. 934, and 59 N. W. 934; Alt v. Graff, 65 Minn. 191, 68 N. W. 9. But, when the adult has the sole care and control of the infant, equity should hold that such a fiduciary relation exists between them as to take the case out of the statute of frauds as to the real estate, but not as to the personal property.